Citation Nr: 0735767	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-18 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.

3.  Entitlement to an initial compensable rating for a 
thoracic spine disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served in the Marine Corps Reserve from September 
1972 to September 1974, and on active duty from September 
2000 to March 2001, and from February 2002 to July 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
granted service connection for a lumbar spine disability and 
assigned a 10 percent disability rating, granted service 
connection for a cervical spine disability and assigned a 10 
percent disability, granted service connection for a thoracic 
spine disability and assigned a noncompensable disability 
rating, granted service connection for a right knee 
disability and assigned a 10 percent disability rating, 
granted service connection for a left knee disability and 
assigned a 10 percent disability rating, all effective July 
6, 2002.  The Montgomery, Alabama RO now has jurisdiction 
over the claims folders.

In July 2004, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Montgomery RO.  
A transcript of this hearing is of record.

The Board notes that the veteran was granted service 
connection for a left ankle disability, a left shoulder 
disability, a right shoulder disability, and a left index 
finger in May 2007 rating decision.  This satisfies the 
veteran's appeal with respect to these issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that it is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In September 2007, the veteran provided VA with the addresses 
of his private physicians and noted that he had undergone 
treatment for the disabilities on appeal in 2006 and 2007.  
VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, upon remand, the veteran should be 
provided medical release forms and upon their completion, the 
RO or the AMC should obtain treatment records from the 
identified private physicians.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice that he should submit 
all pertinent evidence in his possession.  
The RO or the AMC should provide the 
veteran with medical release forms and 
specifically request that the veteran 
execute them to authorize VA to obtain 
medical treatment records from Drs. Henry 
Davis, Ross Bishop, Rodriques-Fao, Terry 
Passman, and A.H. Kasmia. 

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran, 
including treatment records from Drs. 
Henry Davis, Ross Bishop, Rodriques-Fao, 
Terry Passman, and A.H. Kasmia.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



